EXHIBIT 99.46 August 11, 2011 News Release 11-27 Pretivm Reports Second Quarter 2011 Results Vancouver, British Columbia (August 11, 2011; TSX:PVG) - Pretium Resources Inc. (“Pretivm”) is pleased to report the following highlights from the second quarter of 2011 and updates for its Brucejack and Snowfield projects in northern British Columbia. Second Quarter 2011 Highlights: · Positive Preliminary Economic Assessment (PEA) on the Brucejack high-grade resource; · Increased drill program to include over 70,000 meters, and completed approximately 34,098 meters in 92 holes at July 31; · Joint engineering study underway with Seabridge Gold Inc. examining the economics of combining Pretivm’s Snowfield Project and Seabridge’s KSM Project as a single operation; and · Working capital of $35.3 million at the end of the quarter, with an additional $15,081,500 of flow-through funds raised subsequent to the end of the quarter. Brucejack Project In early June, we reported the results of a 43-101-compliant PEA examining the economics of an underground mining operation at Brucejack using the higher-grade gold and silver resources defined to date (see news release dated June 2, 2011).The PEA contemplates an average processing rate of 1,500 tonnes/day over a 16 year mine life, an estimated capital cost, including contingencies, of US$281.7 million, and average annual production for the first ten years of 173,200 ounces of gold and 1.12 million ounces of silver.The Base Case estimated pre-tax Net Present Value (5% discount) is US$662 million, with an internal rate of return of 27.1%, using US$1,100/oz gold and $21/oz silver.Using spot metals prices at the time of completion of the PEA of $1,536.30/oz gold and US$37.89/oz silver, the estimated pre-tax Net Present Value (5% discount) is US$1.416 billion with an internal rate of return of 48.3%. A drill program of approximately 70,000 meters commenced in May, with one of the first holes drilled encountering the highest-grading gold intersection to date on the property. Hole SU-115, drilled in the Valley of the Kings Zone, intercepted 0.6 meters with uncut grades of 18,755 grams of gold and 9,312 grams of silver per tonne (see news release dated June 8, 2011). 1 Subsequent drilling has confirmed the continuity of high-grade gold mineralization in the Valley of the Kings Zone, and drilling has continued to intersect visible gold (see news releases dated July 7, 2011, July 27, 2011 and August 11, 2011).Drilling at both the Bridge and Gossan Hill zones has encountered high-grade gold as well as significant values over broad widths. Drilling indicates that Gossan Hill has the potential to host several high-grade structures associated with broader envelopes of bulk tonnage mineralization. At the end of the quarter, a total of 51 drill holes had been completed or were in progress at Brucejack comprising approximately 18,564 meters of drilling, with approximately 34,098 meters in 92 holes completed at July 31. Snowfield Project In early May, we announced agreements with Seabridge Gold Inc. (“Seabridge”) to cooperate in advancing our Brucejack and Snowfield Projects and Seabridge’s KSM Project, which together represent the largest undeveloped gold resource in North America. Of note, we have agreed with Seabridge to complete an engineering study examining the economics of combining our Snowfield Project and Seabridge’s KSM Project as a single operation. This study is expected to be completed in the fourth quarter of this year. Other Developments Silver Standard Resources Inc. (“Silver Standard”) completed a secondary offering (the “Secondary Offering”) of 11,500,000 units at a price of $10.00 per unit on April 8th.Each unit consisted of one of our common shares owned by Silver Standard and one-half of one common share purchase warrant of Pretivm, with each whole warrant exercisable for a period of one year to purchase one of our common shares owned by Silver Standard at a price of $12.50.The warrants expire at 4:00 p.m. (Vancouver time) on April 7, 2012.We did not receive any of the proceeds from the Secondary Offering and will not receive any of the proceeds from the exercise of the warrants. At the end of the quarter, we announced a private placement of 1,390,000 flow-through common shares at a price of $10.85 per share for aggregate gross proceeds of $15,081,500. The private placement closed on July 15, 2011. Pretivm’s working capital as at June 30, 2011 was $35,296,258 and with the $15,081,500 raised subsequent to the end of the quarter there is sufficient working capital to fund our planned exploration programs and administrative overheads through 2012. Pretivm’s unaudited consolidated financial statements and Management Discussion and Analysis for the three and six months ended June 30, 2011 will be available on SEDAR. 2 About Pretivm Pretivm is creating value through gold at its advanced-staged exploration projects Brucejack and Snowfield, located in northern British Columbia.Pretivm is advancing the high-grade, underground gold opportunity at Brucejack and the open pit opportunities at both Brucejack and Snowfield. For further information, please contact: Robert Quartermain President and Chief Executive Officer Pretium Resources Inc. 570 Granville Street, Suite 1600 Vancouver, BC V6C 3P1 (604)566-8782 invest@pretivm.com www.pretivm.com (SEDAR filings: Pretium Resources Inc.) Michelle Romero Investor Relations Director Forward Looking Statement This Press Release contains “forward-looking information” within the meaning of applicable Canadian securities legislation. Forward-looking information may include, but is not limited to, information with respect to our plans, costs and timing for future exploration (including updated resource estimates) and development activities, results of future exploration, timing and receipt of approvals, consents and permits under applicable legislation, production and developments in our operations in future periods and adequacy of financial resources.Wherever possible, words such as “plans”, “expects” or “does not expect”, “budget”, “scheduled”, “estimates”, “forecasts”, “anticipate” or “does not anticipate”, “believe”, “intend” and similar expressions or statements that certain actions, events or results “may”, “could”, “would”, “might” or “will” be taken, occur or be achieved, have been used to identify forward-looking information. Statements concerning mineral resource estimates may also be deemed to constitute forward-looking information to the extent that they involve estimates of the mineralization that will be encountered if the property is developed. Any statements that express or involve discussions with respect to predictions, expectations, beliefs, plans, projections, objectives, assumptions or future events or performance (often, but not always, using words or phrases such as “expects”, “anticipates”, “plans”, “projects”, “estimates”, “assumes”, “intends”, “strategy”, “goals”, “objectives”, “potential” or variations thereof, or stating that certain actions, events or results “may”, “could”, “would”, “might” or “will” be taken, occur or be achieved, or the negative of any of these terms and similar expressions) are not statements of historical fact and may be forward-looking information. Forward-looking information is subject to a variety of known and unknown risks, uncertainties and other factors that could cause actual events or results to differ from those expressed or implied by the forward-looking information, including, without limitation, those risks identified in Pretivm's final short-form prospectus dated April 4, 2011 filed on SEDAR at www.sedar.com. Forward-looking information is based on the expectations and opinions of Pretivm's management on the date the statements are made. The assumptions used in the preparation of such statements, although considered reasonable at the time of preparation, may prove to be imprecise. We do not assume any obligation to update forward-looking information, whether as a result of new information, future events or otherwise, other than as required by applicable law. For the reasons set forth above, prospective investors should not place undue reliance on forward-looking information. The TSX has neither approved nor disapproved of the information contained herein. 3
